DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2 and 10 are cancelled and claims 17-22 are newly added while claims 1, 3-4, 9, 11-12 are amended. Claims 1, 3-9, and 11-22 filed 12/30/21 are pending. Because of the new grounds of rejection, the action is made non-final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 3-9, and 11-22 are rejected under 35 U.S.C. 103(a) as being anticipated by Kamat (2017/0193479).
	Re Claims 1, 9: Kamat discloses comprising:  
storing, in a memory of a computing device, an account identifier associated with a transaction account (see [0049] clearing house 30 maintains user account with mobile device 10, user account may have information for obtaining funds and/or account balance, [0057] merchant code 840 may identify account of individual receiving payment over mobile device 10);
reading, by an optical imaging device of the computing device, a machine-readable code displayed on a vending machine, wherein the machine-readable code is encoded with at least a device identifier (see [0050] mobile device 10 receive point-of-sale code from point-of-sale device 20, in [0046] it describes where point-of-sale device may be a vending machine or kiosk, [0059] mobile device 10 may scan QR code displayed by vending machine);
electronically transmitting, by a transmitting device of the computing device, at least the device identifier and an account identifier to a third party system (see [0050] mobile device communicates point of sale code to clearing house 30, where clearing house 30 is third party system);
displaying, on a display device interfaced with the computing device, one or more product data entries, wherein each product data entry is related to a product available in the vending machine and includes at least a product cost (see [0054] purchase menus displayed on mobile devices 10 where purchase menu 210 may display plurality of items 240 as seen in Figure 2A, for example cost of Slim Cola is $1.57, therefore cost is displayed, [0085] purchase menu 210 may comprise item entry comprising price 250, item 240, may include minimum inventory quantity, therefore indicating product availability);
receiving, by an input device interfaced with the computing device, at least one selected product data entry of the one or more product data entries (see [0054] user may select plurality of items 240 and prices 250 and select button 260 to initiate on transaction, where purchase menus 210 displayed on mobile devices 10); and
electronically transmitting, by the transmitting device of the computing device, the at least one selected product data entry to the third party system (see [0063] Fig. 3D shows item selection 213 and describes what the item selection includes including selected items 240 and transaction identifier 890, which may identify transaction to clearing house 30 (or third party)).
receiving, by a receiving device of the computing device, a transaction confirmation indicating approval of a payment transaction involving the transaction account and the vending machine (see [0050] payment authorization may be communicated through mobile device 10, upon receipt of payment authorization, point-of-sale device 20 may complete transaction);
obtaining, by the computing device, one or more product data entries that each indicates a product available in the vending machine  includes at least a product cost for the product (see [0054] purchase menus displayed on mobile devices 10 where purchase menu 210 may display plurality of items 240 as seen in Figure 2A, for example cost of Slim Cola is $1.57, therefore cost is displayed, [0085] purchase menu 210 may comprise item entry comprising price 250, item 240, may include minimum inventory quantity, therefore indicating product availability).
Re Claims 3, 11: Kamat discloses wherein the one or more product data entries are encoded in the machine-readable code (see [0099] discloses trial selection 213 may be encoded). 
Re Claims 4, 12: Kamat discloses further comprising:
receiving, by the receiving device of the computing device, the one or more product data entries from the third party system (see [0099] clearing house 30 communicates 620 price comparisons 265 to mobile device or can communication purchase menus 210 in response to trial item selection 213).
Re Claims 7, 15: Kamat discloses wherein the transmitting device of the computing device is configured to electronically transmit data to the third party system using a first communication protocol and electronically transmit data to the vending machine using a second communication protocol (see [0047] mobile device 10 may communicate over network connection 24 through network 12 with clearing house 30 where network 12 can be Bluetooth, LAN, wireless, Internet, WAN, etc.).
Re Claims 8, 16: Kamat discloses wherein the first communication protocol is one of: the Internet and cellular communication, and the second communication protocol is one of: Bluetooth, radio frequency, and near field communication (see [0047] mobile device 10 may communicate over network connection 24 through network 12 with clearing house 30 where network 12 can be Bluetooth, LAN, wireless, Internet, WAN, etc.).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamat (2017/0193479) in view of Melone et al (2014/0074714).
Re Claims 5, 13: However, Kamat fails to disclose a vending ticket. Meanwhile, Melone discloses wherein the transaction confirmation further includes a vending ticket, the vending ticket being comprised of at least the device identifier and one or more product identifiers (see [0079] payment confirmation and receipt (or ticket) sent to mobile device). From the teaching of Melone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s invention with Melone’s disclosure of a vending ticket in order “… to initiate mobile payment for goods or services with an attendant handheld (see Melone Abstract).”
Re Claims 6, 14: However, Kamat fails to disclose the vending ticket. Meanwhile, Melone discloses further comprising: electronically transmitting, by the transmitting device of the computing device, the vending ticket to the vending machine (see [0079] payment confirmation and receipt (or ticket) sent to mobile device where it can be canceled or reinitiated, therefore going back to vending machine). From the teaching of Melone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s invention with Melone’s disclosure of a vending ticket in order “… to initiate mobile payment for goods or services with an attendant handheld (see Melone Abstract).”
Response to Arguments
9.	Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. With regards to the 35 USC 103 rejection, the applicant’s arguments are moot in view of the new grounds of rejection. With respect to 35 USC 101, the Applicant’s arguments are convincing, therefore the 35 USC 101 rejection has been removed. The applicant’s arguments are that the claims are not directed to an abstract idea, rather a technology that enables a user to communicate with a server system and vending machine for contactless product selections. This is found to be convincing, therefore the claims are statutory. Regarding step 2 of Prong 2A, the claims improve vending systems through a user computing device instead of touching controls on a vending machine, therefore there is integration into a practical application, again, therefore the claims are eligible and statutory.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aljohani (A Unified Mobile Payment Transaction Exchange Service (UMTES) for Next-Generation Mobile Networks, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /NATHAN C UBER/    Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687